Citation Nr: 1427996	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  09-29 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.  


This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2104, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran did in June 2014.  


FINDING OF FACT

The Veteran does not have tinnitus that is attributable to active military service. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in April 2009 and December 2009 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in April 2009 and a VHA opinion was obtained in February 2014; the record does not reflect that the examinations and/or opinion were inadequate.  The rationale provided for the VHA opinion is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis 

The Veteran asserts entitlement to service connection for tinnitus either directly related to noise exposure associated with the firing of 105 Howitzers during service, or as secondary to service-connected bilateral hearing loss.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board accepts that the Veteran was exposed to loud noise during service as reflected in an August 2006 rating decision in which service connection for bilateral hearing loss was established.  However, the Veteran's assertion that "To Grant Hearing Loss and deny Tinnitus . . . defies all logic," is without merit.  To establish service connection, there must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A July 2006 private medical report reflects the Veteran's complaints of onset of ringing in his ears after hunting with a rifle in the previous year.  Although the examiner stated that the Veteran's problem was related to a noise-induced pattern, probably from his military history and recent exposure to a lot of noise over the last hunting experience, the opinion is insufficient to determine the requisite link between the Veteran's tinnitus and service or service-connected hearing loss.  The Board finds that the opinion in terms of "probably" does not equate to the at least as likely as not standard required to link tinnitus to service or service-connected hearing loss.  A sufficient rationale for the opinion was not provided, particularly in view of the August 2006 VA audio examiner's determination that the Veteran's tinnitus had its onset in September 2005 after shooting a hunting rifle.  Moreover, the April 2009 VA examination report reflects a history of ringing in his ears for approximately four years, not since service.  Both VA examiners determined that it is not likely that tinnitus is related to service because it started more than 35 years after service.  

Consistent with the VA opinions is the February 2014 VHA opinion reflecting as follows:

Given the time lag f[ro]m his date of discharge to the time of his claim, I cannot support the claim that this was due to active service exposure to noise.  Additionally, with more current exposure to gunfire and the subsequent increase in the intensity of the tinnitus, it would support a more current event that caused the problem.  

The opinion states that the 2006 private opinion to the effect that recent loss of hearing and the possible accompaniment of tinnitus related to events during service 35 years ago is not supportable.  

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, § 3.303(b) does not apply to the claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In any case, any assertions as to continuity of symptomatology are inconsistent with the more probative contemporaneous record; to include not only the negative service treatment records and normal separation examination, but also the gap between separation and the initial documented complaints with respect to tinnitus.  

Although a May 2009 eMedicineHealth article submitted states that the most common cause for tinnitus is probably hearing loss, and that tinnitus can be made worse by anything that makes hearing worse, in order to substantiate a claim for service connection, a medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the Veteran's claim, but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element).  

The VHA opinion states that the eMedicineHealth article addresses only the theory that due to cochlear damage hearing loss and tinnitus are cause and effect.  No evidence in support of such was noted.  The speculative nature of the article diminishes the probative value, if any.  

The Veteran is competent to report his symptoms.  In reaching a determination the Board has accorded greater probative value to the VHA opinion that it is not likely that the Veteran's tinnitus is related to service or caused or aggravated by service-connected hearing loss.  The rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  It is consistent with the 2006 and 2009 VA opinions.  Such is far more probative than the Veteran's remote lay assertions and speculative evidence.


ORDER

Service connection for tinnitus is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


